UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 01-31217



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             VERSUS


                       LARRY GLENN WYCHE,

                                                Defendant-Appellant,



          Appeal from the United States District Court
              for the Western District of Louisiana
                         (00-CR-50085-1)


                        December 19, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Glenn Wyche appeals the district court’s order denying

his motion for release pending sentencing.    For the reasons given

by Magistrate Payne at the September 21, 2001, pre-sentence

detention hearing, we affirm the district court’s order denying

bail.

     AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.